DETAILED ACTION
This office action is responsive to the preliminary amendment filed 11/4/2020.  As directed, claims 1, 5-11, and 16, 18, and 20-23 have been amended, claims 2, 4, 12-15 have been canceled, and no claims have been added.  Thus, claims 1, 3, 5-11, and 16-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8-11, and 17-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “each comprising” on line 17 is unclear as it is unclear what “each” is referring to.  Is it each nodule, each shape configuration, or each system?
Regarding claim 9, “each said impingement body is sized…in diameter” is unclear since claim 8 requires a rectangular shape.  It is unclear what part of the rectangle is being claimed has having a diameter.
Regarding claim 17, “each comprising” on line 18 is unclear as it is unclear what “each” is referring to.  Is it each nodule, each shape configuration, or each system?
Claims 3, 5, 6, 8, 10, 11, and 18-24 are rejected for their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 9-11 are rejected for their dependency on a rejected claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 23, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy (5,290,307) in view of Tigges (3,605,731) and Conti (8,795,214).
Regarding claims 1 and 5, Choy discloses a back brace (10) able to provide self-myofascial release (col. 1 lines 30-55 disclose providing continuous pressure to specific tissue 

Choy discloses that the center panel can be formed of fabric with a small amount of stretch (col. 2 lines 50-60) but does not specifically disclose the center panel, said left lateral extension strap, and said right lateral extension strap are formed from a semi-elastic material comprising neoprene. However, Conti teaches the center panel (24), said left lateral extension strap (14), and said right lateral extension strap (16) are formed from a semi-elastic material comprising neoprene (col.3 lines 60-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Choy to be formed of neoprene as taught by Conti to provide the advantage of flexibility and shape retaining materials for enhanced durability and conformity as taught by Conti in col. 4 lines 1-2.
Regarding claim 3, Choy discloses an attachment mechanism (56) for securing said left lateral extension strap (20) to said right lateral extension strap (22).
Regarding claim 21, Choy discloses in the center panel (14)  is attached to the left lateral extension strap (20) by a first seam (fig. 1 shows seams between the strap and panel), wherein the center panel (14)  is attached to the right lateral extension strap (22) by a second seam, and 
Regarding claims 22 and 23, Choy discloses a back brace (10) able to provide self-myofascial release (col. 1 lines 30-55 disclose providing continuous pressure to specific tissue and muscle locations near the spine over an extended period of time and thereby is able to provide myofascial release) comprising: a lower torso-circumscribing band (12) adapted to circumscribe a wearer’s lower back area (fig. 3 shows use around the lower back) and having a deformable center panel (14) (col. 2 lines 45-55 disclose that central panel made from fabric having some stretch.  Thus, the panel is deformable) for overlaying the lower back (fig. 3), the center panel (14) having an inside face including a nodule attachment surface (inner plush pile surfaces; col. 2 lines 52-53); a left lateral extension strap (20) connected to a left terminus (16) of the center panel and forming a first extension from the center panel: a right lateral extension strap (22) connected to a right terminus (18) of the center panel and forming a second extension from the center panel; wherein the left lateral extension strap (20) and the right lateral extension strap  (22) are adapted to circumscribe the wearer’s torso and affix together to hold the lower torso circumscribing band in place (col. 3 lines 19-30); and a system of placeable and removable pressure nodules (64) (col. 3 lines 33-45) having a lower attachment surface (68) attachable to any location on the nodule attachment surface (pile) of the center panel (col. 3lines 40-45); the system of placeable and removable pressure nodules (array 64) comprise a plurality of different nodule shape configurations (i.e. col. 1 lines 65-67 disclose repositioning the nodules to accommodate different users, the different nodule placements as shape configuration as the placements produce different linear shapes) each nodule comprising: a support (66) having the lower attachment surface (68) for removable attachment to the inside face of said center panel .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claim 1 above, and further in view of Dudkiewicz et al. (2015/0342774).
Regarding claim 6, the modified Choy substantially teaches the claimed invention except for  said left lateral extension strap forming having a first curvilinear concave profile recess at a lower periphery; and said right lateral extension strap forming having a second curvilinear concave profile recess at a lower periphery; wherein said first curvilinear concave profile recess and said second curvilinear concave profile recess are adapted to allows allow said center panel .

Claims 8, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claim 1 above, and further in view of Sidhu (2015/0011921).
Regarding claim 8, Choy discloses the impingement body (64) has a shape of a small hemispherical surface (as shown in fig. 4, element 64 is a small hemisphere) but doe not specifically disclose a large hemispherical surface, a small rectangular monolith, or a large rectangular block monolith.  However, Sidhu teaches small and large nodules ([0034] lines 1-10 disclose one or more nodules can vary in size; the bigger size as large size) and the nodules can have different shapes includes a rectangular block monolith ([0035] lines 1-10 disclose the protruding single knob can be in the shape of a rectangle as rectangular block monolith).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include small and large shapes 
The modified Choy discloses the nodules can be spherical/hemispherical, rectangular, and be in one or more sizes ([0034] lines 1-10, [0035] lines 1-10 of Sidhu) but does not specifically disclose the 2nd impingement body is a large hemispherical surface, the third impingement body is a small rectangular monolith, and the fourth impingement body is a large rectangular monolith.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of the modified Choy to include the small and large shapes including hemispherical and rectangular monolith shapes together to provide the advantage of enhanced inclusion and appeal for more users to meet more user’s comfort, preference, and need.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claims 17 and 24, Choy discloses the impingement body (64) has a shape of a small hemispherical surface (as shown in fig. 4, element 64 is a small hemisphere) but doe not specifically disclose a large hemispherical surface, a small rectangular monolith, or a large rectangular block monolith.  However, Sidhu teaches small and large nodules ([0034] lines 1-10 disclose one or more nodules can vary in size; the bigger size as large size) and the nodules can have different shapes includes a rectangular block monolith ([0035] lines 1-10 disclose the protruding single knob can be in the shape of a rectangle as rectangular block monolith).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include small and large shapes .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges, Conti, and Sidhu as applied to claim 8 above, and further in view of Von Soiron et al. (4,159,020).
Regarding claim 9, Choy substantially teaches the claimed invention (col. 3 lines 35-40) except for the impingement body is sized from between approximately 3/4 inch in diameter and between approximately 1 inch to approximately 3 inches long.  However, Von Soiron teaches a diameter of 20mm (0.78 inch) (col. 3 line 52) and a length of 75-90 mm  9col. 5 lines 25-30) which is within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include the claimed dimensions as taught by Von Soironto provide the advantage of enhanced conformity and comfort for various users.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges , Conti, and Sidhu, as applied to claims 8 and 17 above, and further in view of Brodsky.
Regarding claim 10, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge 
Regarding claim 19, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges, Conti, Sidhu, and Von Soiron, as applied to claim 9 above, and further in view of Brodsky.
Regarding claim 11, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claim 1 above, and further in view of Brodsky (2018/0028396).
Regarding claim 18, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.
Regarding claim 20, Choy discloses method to alleviate back pain (abstract lines 1-5) said method comprising:  positioning a system of placeable and removable pressure nodules (array 64) onto an inside surface of said back support therapy belt (12), said positioning selected from locations adapted to target generalized trigger point therapy muscle locations (col. 1 lines 45-60); circumscribing a torso of a user with said back support therapy brace (fig. 3 shows the brace circumscribed);  tightening said back support therapy brace to engage the nodules into points to relive pain (col. 4lines 10-20).
Choy discloses providing acupressure (col. 1 lines 30-40) but doesn’t specifically disclose providing self-myofascial release, engaging said nodules onto myofascial points to relieve pain, increase flexibility and reduce connective tissue thickness; and engaging self-myofascial release (SMR) with active motion of the user.  However, Brodsky teaches providing self-myofascial release (abstract lines 1-2); engaging said nodules onto myofascial points to relieve pain, increase flexibility and reduce connective tissue thickness ([0004] lines 1-15, [0005] lines 1-5); and engaging self-myofascial release (SMR) with active motion of the user ([0038] .

Response to Arguments
















Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 1st paragraph through page 10 last  paragraph that it would not be obvious to combine acupressure with myofascial release, myofascial release would be ineffective, and could not be combined for the desired outcome. Examiner respectfully disagrees. Brodsky teaches use of acupressure with myofascial release (see title of Brodsky). Specifically Brodsky teaches in [0004] that "Myofascial release is technique in which massage or acupressure is used to release tight fascia". Thus, one of ordinary skill in the art upon seeing the acupressure device of Choy would recognize that the myofascial release technique of Brodsky would provide the advantage of enhanced variability in treatment in various ailments. Thus, the combination of Choy and Brodsky teaches this limitation as claimed.
Applicant argues on page 11 2nd full paragraph that Choy does not teach different shape configurations.  Examiner respectfully disagrees.  Choy discloses the nodules can be removed and rearranged thereby forming a different shape configuration (i.e. line, dot, etc.).  Thus, Choy teaches this limitation as claimed.

rd to last paragraph that Choy does not teach attaching nodules to the center panel. Examiner respectfully disagrees. Choy teaches a support (66) having the lower attachment surface (68) for removable attachment to the inside face of said center panel (14). Thus, Choy teaches this limitation as claimed.
Applicant argues on page 11 last paragraph through page 1 2nd paragraph that applying pressure to the spinal acupressure points does not provide myofascial release and would render Choy unsatisfactory for its intended purpose.  Examiner respectfully disagrees.  Fig. 3B of Brodsky teaches providing acupressure and myofascial release to the acupressure points along the user’s back near the spine ([0041] lines 1-10 of Brodsky).  In addition, Brodsky teaches in [0004] that "Myofascial release is technique in which massage or acupressure is used to release tight fascia". Thus, one of ordinary skill in the art upon seeing the acupressure device of Choy would recognize that the myofascial release technique of Brodsky would provide the advantage of enhanced variability in treatment in various ailments. Thus, the combination of Choy and Brodsky teaches this limitation as claimed and does not render Choy unsatisfactory.

Response to Affidavit under Rule 132
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.

Statements 6-8 argue that applying pressure to the spinal acupressure points of Choy does not provide myofascial release and would not be obvious.  Examiner respectfully disagrees.  Fig. 3B of Brodsky teaches providing acupressure and myofascial release to the acupressure points along the user’s back near the spine ([0041] lines 1-10 of Brodsky).  In addition, Brodsky teaches in [0004] that "Myofascial release is technique in which massage or acupressure is used to release tight fascia". Thus, one of ordinary skill in the art upon seeing the acupressure device of Choy would recognize that the myofascial release technique of Brodsky would provide the 

Statements 14 and 15 argue that Brodsky does not teach the method as Brodsky does not teach active motion of the user.  Examiner resepctfully disagrees.  Brodsky discloses in [0038] lines 1-10 moving, rolling, and applying pressure to the device which are active motions to cause myofascial release.  Thus, Brodsky teaches this limitation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LaToya M Louis/            Primary Examiner, Art Unit 3785